Mr. Justice Brandéis,
dissenting.
Under the rule of Gillespie v. Oklahoma vast private incomes' are being given immunity from state and federal taxation. I agree with Mr. Justice Stone that that case was wrongly decided and should now be frankly overruled'. Merely to construe strictly its doctrine will not adequately protect the public revenues. Compare Jaybird Mining Co. v. Weir, 271 U. S. 609.
Stare, decisis is not, like the rule of res judicata, a universal, inexorable command. "The rule of stare decisis, though one tending to consistency and uniformity *406of decision, is not inflexible. Whether it shall be followed or departed from is a question entirely within the discretion of the court, which is again called upon to consider a question once decided.” Hertz v. Woodman, 218 U. S. 205, 212. Stare decisis is usually the wise policy, because in -most matters it is more important that the applicable rule of law be settled than that it be settled right. Compare National Bank v. Whitney, 103 U. S. 99, 102. This is commonly true even where the error is a matter of serious concern, provided correction can be had by legislation.1 But in cases involving the Fed*407eral Constitution, where correction through legislative action is practically impossible, this Court has often overruled its earlier decisions. 2 The Court bows to the les*408sons of experience and the. force of better reasoning,3 recognizing that the process of trial and error, so fruitful in the physical sciences, is appropriate also in the judicial function. Compare Brinkerhoff-Faris Trust & Savings *409Co. v. Hill, 281 U. S. 673, 681. Recently, it overruled several leading cases, when it concluded that the States should not have been permitted to exercise powers of taxation which it had theretofore repeatedly sanctioned.4 In cases involving the Federal Constitution5 the position *410of this Court'is unlike that of the highest court of England, where the policy of stare decisis was formulated and is strictly applied to all classes of cases.6 Parliament is free to correct any judicial error; and the remedy may be promptly invoked.
The reasons why this Court should refuse to follow an earlier constitutional decision which it deems erroneous are particularly strong where the question presented is one of applying, as distinguished from what may accurately be called interpreting, the Constitution. In the cases which now come before us there is seldom any dispute as to the interpretation of any provision. The controversy is usually over the application to existing conditions of some well-recognized constitutional limitation.7 This is strikingly true of cases under the due process clause when the question is whether a statute is unreasonable, arbitrary or capricious; of cases under the equal protection clause when the question is whether there is any reasonable basis for the classification made by a statute; and of cases under the commerce clause when the question is whether an admitted burden'laid by a statute upon interstate commerce is so substantial as to be deemed direct. These issues resemble, fundamentally, that of reasonable care in negligence cases, the determination of which is ordinarily left to the verdict of the jury. In every such case the decision, in the first instance, is dependent upon the determination of what in legal parlance is called a fact, as distinguished from the *411declaration of a rule of law.8 When the underlying fact has been found, the legal result follows inevitably. The circumstance that the decision of that fact is made by a court, instead of by a jury, should not be allowed to obscure its real' character.
The issue presented by the case at bar is of the character of those discussed above. Here, also, the applicable provision of law is beyond dispute. Confessedly, the United States may not,-by a tax, interfere substantially with the functions of a State. The question at issue is, whether, as a practical matter, it does so interfere by a statute which includes among the items on which its general income tax is laid, the profits derived by. the taxpayer from operating some of the State’s school lands under a lease. The question resembles closely that presented and decided in Willcuts v. Bunn, 282 U. S. 216, 230, 231. There, this Court examined the surrounding facts to determine whether “ a federal tax on the profits of sales of such securities should be deemed, as a practical matter, to lay such a burden on the exercise of the State’s borrowing power as to make it necessary to deny to the Federal Government the constitutional authority to impose the tax.” The validity of the tax, it held, depends upon “ -whether the prospect on the part of the ordinary investor of obtaining profit on the resale of such obligations is so important an element in inducing their acquisition that a federal tax on such profits, in common with profits derived from the sales of other property, constitutes any substantial interference with the functions of state governments.” Obviously the matter for determination in Willcuts v. Bunn, although made by the highest court of the land, was, in *412essence, a matter of fact. Similarly, here, the question whether it would interfere substantially with the functions of the state government to permit the general income tax-of the United States to include profits derived from the lease involves primarily the determination of a fact, not the decision of a proposition of law.
The doctrine of res judicata demands that a decision made by the highest court, whether it be a determination of a fact or a declaration of a rule of law, shall be accepted as a final disposition of the particular controversy, even if confessedly wrong. But the decision of the Court, if, in essence, merely the determination of a fact, is not entitled, in later controversies between other parties, to that sanction which, under the policy of stare decisis, is accorded to the decision of a proposition purely of law. For not only may the decision of the fact have been rendered upon an inadequate presentation of then existing conditions, but the conditions may have changed meanwhile. Compare Abie State Bank v. Bryan, 282 U. S. 765, 772. Moreover, the judgment of the Court in the earlier decision may have been influenced by prevailing views as to economic or social policy which have since been abandoned.9 In cases involving constitutional issues of the character discussed, this Court must, in order to reach sound conclusions, feel free to bring its opinions into agreement with experience and with facts newly ascertained, so that its *413judicial authority may, as Mr. Chief Justice Taney said, depend altogether on the force of the reasoning by which it is supported.”
Me. Justice Stone and Me. Justice Robeets join in this opinion.

This Court has, in matters deemed important, occasionally overruled its earlier decisions although correction might have been secured by legislation. See Chicago & Eastern Illinois R. Co. v. Industrial Commission, 284 U. S. 296, overruling Erie R. Co. v. Collins, 253 U. S. 77, and Erie R. Co. v. Szary, 253 U. S. 86; Gleason v. Seaboard Air Line Ry. Co., 278 U. S. 349, 357, in part overruling Friedlander v. Texas & Pacific Ry. Co., 130 U. S. 416; Lee v. Chesapeake & Ohio Ry. Co., 260 U. S. 653, 659, overruling Ex parte Wisner, 203 U. S. 449, and qualifying In re Moore, 209 U. S. 490; Boston Store v. American Graphophone Co., 246 U. S. 8, 25, and Motion Picture Co. v. Universal Film Co., 243 U. S. 502, 518, overruling Henry v. A. B. Dick Co., 224 U. S. 1; Rosen v. United States, 245 U. S. 467, 470, overruling United States v. Reid, 12 How. 361 (compare Greer v. United States, 245 U. S. 559, 561; Jin Fuey Moy v. United States, 254 U. S. 189, 195; Olmstead v. United States, 277 U. S. 438, 466); Roberts v. Lems, 153 U. S. 367, 377, overruling Giles v. Little, 104 U. S. 291; Kountze v. Omaha Hotel Co., 107 U. S. 378, 387, overruling Stafford v. Union Bank of Louisiana, 16 How. 135; United States v. Phelps, 107 U. S. 320, 323, overruling Shelton v. The Collector, 5 Wall. 113, 118; Hornbuckle v. Toombs, 18 Wall. 648, 652, 653, overruling Orchard v. Hughes, 1 Wall. 77, Noonan v. Lee, 2 Black 499, and Dunphy v. Kleinsmith, 11 Wall. 610; Mason v. Eldred, 6 Wall. 231, 238, in effect overruling Sheehy v. Mandeville, 6 Cranch 253; Gazzam v. Phillips’ Lessee, 20 How. 372, 377, 378, overruling Brown’s Lessee v. Clements, 3 How. 650; Vidal v. Girard’s Executors, 2 How. 127, qualifying Baptist Assn. v. Hart’s Executor, 4 Wheat. 1; Gordon v. Ogden, 3 Pet. 33, 34, overruling Wilson v. Daniel, 3 Dall. 401; compare Brenham v. German American Bank, 144 U. S. 173, *407187, overruling Rogers v. Burlington, 3 Wall. 654 and Mitchell v. Burlingham, 4 Wall. 270; Hudson v. Guestier, 6 Cranch 281, 285, overruling Himely v. Rose, 4 Cranch 241, 284. See also Fairfield v. County of Gallatin, 100 U. S. 47, 54, 55, and cases cited.


 Besides cases in note 4, see East Ohio Gas Co. v. Tax Commission, 283 U. S. 465, 472, overruling Pennsylvania Gas Co. v. Public Service Commission, 252 U. S. 23; Terral v. Burke Construction Co., 257 U. S. 529, 533, overruling Doyle v. Continental Insurance Co., 94. U. S. 535, and Security Mutual Life Insurance Co. v. Prewitt, 202 U. S. 246; Pennsylvania R. Co. v. Towers, 245 U. S. 6, 17, in part overruling Lake Shore & Michigan Southern Ry. Co. v. Smith, 173 U. S. 684; United States v. Nice, 241 U. S. 591, 601, overruling Matter of Heff, 197 U. S. 488; Garland v. Washington, 232 U. S. 642, 646, 647, overruling Crain v. United States, 162 U. S. 625; Pollock v. Farmers’ Loan & Trust Co., 158 U. S. 601, in effect overruling Hylton v. United States, 3 Dall. 171; Leisy v. Hardin, 135 U. S. 100, 118, overruling Peirce v. New Hampshire, 5 How. 504; Leloup v. Port of Mobile, 127 U. S. 640, 647, overruling. Osborne v. Mobile, 16 Wall. 479; Morgan v. United States, 113 U. S. 476, 496, overruling Texas v. White, 7 Wall. 700; Legal Tender Cases, 12 Wall. 457, 553, overruling Hepburn v. Griswold, 8 Wall. 603; The Belfast, 7 Wall. 624, 641, overruling in part Allen v. Newberry, 21 How. 544; The Genesee Chief, 12 How. 443, 456, overruling The Thomas Jefferson, 10 Wheat. 428, and The Orleans v. Phoebus, 11 Pet. 175; Louisville, Cincinnati & Charleston R. Co. v. Letson, 2 How. 497, 554-556, overruling Commercial & Rail Road Bank v. Slocomb, 14 Pet. 60, and other cases, and qualifying Bank of the United States v. Deveaux, 5 Cranch 61; compare Marshall v. Baltimore & Ohio R. Co., 16 How. 314, 325, 326, in turn qualifying the Letson case, supra. Compare Helson v. Kentucky, 279 U. S. 245, 251, qualifying Crandall v. Nevada, 6 Wall. 35; Sonnebom Bros. v. Cureton, 262 U. S. 506, qualifying Texas Co. v. Brown, 258 U. S. 466; Bowmans v. Continental Oil Co., 256 U. S. 642, and Standard Oil Co. v. Graves, 249 U. S. 389; Union Tank Line Co. v. Wright, 249 U. S. 275, 283, 284, qualifying Pullman Palace Car Co. v. Pennsylvania, 141 U. S. 18; Wheeler v. Sohmer, 233 U. S. 434, 440, qualifying Buck v. Beach, 206 U. S. 392 (compare Baldwin v. Missouri, 281 U. S. 586); Home Telephone & Telegraph Co. v. Los An*408geles, 227 U. S. 278, 294, qualifying Barney v. New York, 193 U. S. 430; Galveston, H. & S. A. Ry. Co. v. Texas, 210 U. S. 217, 226, qualifying Maine v. Grand Trunk Ry. Co., 142 U. S. 217; In re Chapman, 166 U. S. 661, 670, qualifying Runkle v. United States, 122 U. S. 543, 555; Nevo Orleans City & Lake R. Co. v. New Orleans, 143 U. S. 192, 195, qualifying Gordon v. Tax Appeal Court, 3 How. 133; Philadelphia S. S. Co. v. Pennsylvania, 122 U. S. 326, 342, qualifying State Tax on Railway Gross Receipts, 15 Wall. 284; Wabash, St. Louis & Pacific Ry. Co, v. Illinois, 118 U. S. 557, 568, 569, qualifying Peik v. Chicago & Northwestern Ry. Co., 94 U. S. 164; Kilbourn v. Thompson, 103 U. S. 168, 196-200, qualifying Anderson v. Dunn, 6 Wheat. 204. See also discussion of New York v. Miln, 11 Pet. 102, in Passenger Cases, 7 How. 283; that of Ficklen v. Shelby County Taxing District, 145 U. S. 1, in Crew Levick Co. v. Pennsylvania, 245 U. S. 292, 296, and in Texas Transport & Terminal Co. v. New Orleans, 264 U. S. 150, 153, 154; that of Gulf, Colorado & Santa Fe Ry. Co. v. Texas, 204 U. S. 403, in Baltimore & Ohio Southwestern R. Co. v. Settle, 260 U. S. 166, 173.
Movement in constitutional interpretation and application — often involving no less striking departures from doctrines previously established — takes place also without specific overruling or qualification of the earlier cases. Compare, for example, Allgeyer v. Louisiana, 165 U. S. 578, with The Slaughter House Cases, 16 Wall. 36; Tyson v. Banton, 273 U. S. 418, with Munn v. Illinois, 94 U. S. 113; Muller v. Oregon, 208 U. S. 412, and Bunting v. Oregon, 243 U. S. 426, With Lochner v. New York, 178 U. S. 45.


 Compare Taney, C. J., in The Passenger Cases, 7 How. 283, 470: “After such opinions, judicially delivered, I had supposed that question to be settled, so far as any question upon the construction of the Constitution ought to be regarded as closed by the decision of this court. I do not, however, object to the revision of it, and am quite willing that it be regarded hereafter as the law of this court, that its opinion upon the construction of the Constitution is always open to discussion when it is supposed to have been founded in error, and that its judicial authority should hereafter depend altogether on the force of the reasoning by which it is supported.”
*409See also Miller, J., dissenting, in Washington University v. Rouse, 8 Wall. 439, 444: “ With as full respect for the authority of former decisions, as belongs, from teaching and habit, to judges trained in the common-law system of jurisprudence, we think that there may be questions touching the powers of legislative bodies, which can never be finally closed by the decisions of a court. . . .”
Compare Field, J., in Barden v. Northern Pacific R. Co., 154 U. S. 288, 322: “It is more important that the court should be right upon later and more elaborate consideration of the cases than consistent with previous declarations. Those doctrines only will eventually stand which bear the strictest examination and the test of experience.”


 See Alpha Cement Co. v. Massachusetts, 268 U. S. 203, 218, overruling Baltic-Mining Co. v. Massachusetts, 231 U. S. 68; Farmers Loan & Trust Co. v. Minnesota, 280 U. S. 204, 209, overruling Blackstone v. Miller, 188 U. S. 189. See also Baldwin v. Missouri, 281 U. S. 586, 591; Beidler v. South Carolina Tax Commission, 282 U. S. 1, 8; First National Bank v. Maine, 284 U. S. 312. During the twenty-seven years preceding the decision of Farmers Loan & Trust Co. v. Minnesota, Blackstone v. Miller had been cited with approval in this Court fifteen times. Compare Educational Films Corp. v. Ward, 282 U. S. 379, 392-394, and Pacific Co. v. Johnson, decided today, post, p. 480, qualifying Macallen Co. v. Massachusetts, 279 U. S. 620.


 The policy of stare decisis may be more appropriately applied to constitutional questions arising under the fundamental laws of those States whose constitutions may be easily amended. The action following the decision in Ives v. South Buffalo Ry. Co., 201 N. Y. 271, shows how promptly a state constitution may be ¿mended to correct an important decision deemed wrong. See Frankfurter and Landis, “ The Business of the Supreme Court,” pp. 193-198. In only two instances — the Eleventh and the Sixteenth Amendments — has the process of constitutional amendment been successfully resorted to, to nullify decisions of this Court. See Chisholm v. Georgia, 2 Dall. 419; Pollock v. Farmers’ Loan & Trust Co., 158 U. S. 601. It required eighteen years of agitation after the decision in the Pollock case to secure the Sixteenth Amendment.


 Compare London Street Tramways Co. v. London County Council, (1898) A. C. 375; Stuart v. Bank of Montreal, 41 Sup. Ct. Can. 516. See Arthur L. Goodhart, “Case Law in England and America,” 15 Cornell Law Quarterly, 173, 188, 193; E. K. Williams, “ Stare Decisis,” 4 Canadian Bar Review 289.


See Frankfurter and Landis, “The Business of the Supreme Court,” pp, 307-318.


Arthur W. Machen, Jr., “ The Elasticity of the Constitution,” 14 Harv. L. Rev. 273; Henry Wolf Biklé, “Judicial Determination of Questions of Fact Affecting the Constitutional Validity of Legislative Action,” 38 Harv. L. Rev. 6.


 Roscoe Pound, “ The Theory of Judicial Decision,” 36 Harv. Law Rev. (1923), 641, 651; Ray A. Brown, “Due Process of Law, Police Power, and the Supreme Court,” 40 Harv. L. Rev. (1927), 943, 961, 967; “Police Power—Legislation for Health and Personal Safety,” 42 Harv. L. Rev. (1929), 866, 867, 872; Percy H. Winfield, “Public Policy in the English Common Law,” 42 Harv. L. Rev. (1928), 76, 101, 102. See Charles Warren, “The Supreme Court-in United States History,” Vol. III, pp. 470, 471.